department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc psi b01 tl-n-6686-00 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel cc lm rfp atl from associate chief_counsel passthroughs special industries subject leasing transaction this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend participants and advisers taxpayer or owner participant seller trustee buyer or lessor lender lessee tl-n-6686-00 appraisers bank a city a branch bank a city b branch banker countries currencies currency a currency b currency c c or government of c property line_of_business x equipment ancillary equipment numbers d e t dates date date date 3a date 3b date 3c date 3d date 3e date 3f date 3g or sale date date or end of interim lease_term date 4a date 4b date date date date 11a date 11b date or end of basic lease_term date tl-n-6686-00 date date interim lease_term basic lease_term percents a b monetary amounts appraised value sale price loan amount taxpayer’s contribution currency a amount currency a loan balance purchase option_price walkaway payment amount debt issue proceeds interim loan payment final loan payment amount date loan balance final currency a interest amount taxpayer’s walkaway option net amount purchase option net price estimated equipment value on date lessee’s hypothetical initial investment lessee’s hypothetical net benefit taxpayer’s purchase option pre-tax loss taxpayer’s purchase option irr loss taxpayer’s replacement option pre-tax loss taxpayer’s replacement option after tax gain taxpayer’s walk away option pre-tax loss taxpayer’s walk away option after tax loss taxpayer’s purchase option profit replacement lease cash_flow replacement lease equipment residual replacement lease total return owner-participant’s fees issues whether the transactions described below lack economic_substance tl-n-6686-00 alternatively whether the transactions described below should be be recharacterized as a financing conclusion sec_1 the facts set forth below suggest that the transactions lack economic_substance and should not be respected alternatively the transactions described below should be recharacterized as a financing facts the following facts are relevant to the taxpayer’s transaction affecting tax years and by the form of taxpayer’s transaction taxpayer purported to buy through trustee subject_to lender’s security_interest equipment and then lease the equipment back to lessee an affiliate of seller lessee an agency of the government of c is a governmental public_utility whose obligations are direct obligations of government c lessee’s core business is x lessee has no direct competitor within c seller a wholly owned subsidiary of lessee purchased equipment and also ancillary equipment for purposes of this memorandum only the equipment was subject_to this transaction the equipment was delivered to seller between date and date according to the appraisers’ fair_market_value study of equipment for owner participant dated date 3c the equipment has an estimated remaining useful_life of t years and a total cost of approximately appraised value the equipment is among the world’s most advanced the entire transaction is essentially set forth in a participation_agreement dated date 3d entered into between lessee trustee lessor acting as trustee for taxpayer and lender other documents carry into effect the undertakings of the participation_agreement the participation_agreement contemplates that lender will make a nonrecourse secured loan equal to a of the cost of purchasing the equipment and taxpayer will make an equity contribution to trustee equal to the remaining b once trustee purchases the equipment the participation_agreement requires the trustee to lease all of the equipment back to lessee and to execute loan certificates to lender equal to the lender’s commitment the transaction thus consists of two principal components the sale of the equipment by seller to trustee as trustee for taxpayer and the leaseback of equipment to lessee from trustee as lessor additional components necessary to lessee which we believe deals in tl-n-6686-00 currencies b and c are certain swap agreements between lessee and lender concerning the conversion of amounts under the transaction from one currency into another the participation_agreement defines the rights and responsibilities of the parties such as warranties and security interests trust agreement on date 3d taxpayer and trustee entered into the trust agreement authorizing trustee to execute and deliver various agreements instruments certificates and documents the trust agreement also authorizes trustee to purchase the equipment from seller accept the bill of sale execute and deliver a lease supplement execute and deliver the loan certificates and cause the equipment to be leased to lessee the trustee will make payments under the various agreements only from the trust estate taxpayer agrees that it will look solely to the income and proceeds from the trust estate for any payments and trustee will not be liable for any amounts payable under the trust agreement all amounts to be paid to taxpayer shall be paid_by transferring such amounts with a bank wire transfer to the banking institution of taxpayer taxpayer agrees to assume liability for and to indemnify trustee acting in its capacity as owner trustee purchase agreement seller agreed to sell the equipment to trustee for sale price approximately more than appraised value to fund the purchase of the equipment trustee and lender entered on date 3d into a loan and security_agreement described further below under which trustee borrowed loan amount from lender which was sufficient to fund a of the cost of equipment owner participant contributed taxpayer’s contribution to fund the b balance of the cost on sale date a bill of sale an invoice and a receipt for payment of equipment cost were executed to acknowledge receipt of the payment by seller and the transfer of all right title and interest in the equipment to trustee under the notice of delivery date the scheduled delivery date for the equipment was sale date title passed from seller to trustee the cash_flow was completed as follows owner participant transfers taxpayer’s contribution into the trustee’s account at bank a city a branch lender transfers loan amount from bank a city b branch to trustee’s account at bank a city a branch owner participant had trustee transfer the sale price from trustee’s account into seller’s account at bank a city a branch tl-n-6686-00 seller then transfers the sale price from its account to the lessee’s account at bank a city a branch lessee has loan amount transferred from its account above into lender’s account at bank a city b branch step is part of an initial swap payment made between lessee and lender pursuant to which lessee transfers loan amount to lender and receives back currency a amount about less lessee retains an amount equal to taxpayer’s contribution lease agreement on date 3d the trustee as lessor and lessee executed the lease agreement pursuant to which the lessee would lease the equipment for an interim lease_term followed by a basic lease_term for a combined lease_term of d years the lease agreement is a net_lease under which lessee is responsible at its own cost for the operation maintenance registration and insurance of the equipment lessee will pay for all servicing repair overhauling and testing lessee is responsible for affixing to each item of equipment a nameplate identifying trustee’s ownership_interest and lender’s security_interest lessee retains possession of the equipment at all times significantly at the end of the basic term section a of the lease agreement requires lessee to exercise one of the three following options purchase option if lessee elects to purchase the ancillary equipment associated with the equipment it may elect to purchase all but not less than all of the equipment at the end of the basic lease_term for a cash price of purchase option_price which equal sec_107 of the sale price there is no information about what lessee did with this currency b amount and no indication that lessee converted this amount into currency a d is approximately of t the useful_life of equipment tl-n-6686-00 replacement lease option lessee may elect to procure a successor lessee to lease the equipment from the lessor subject_to conditions set forth in the participation_agreement under sec_21 of the participation_agreement the lessee will i require any successor lessee to enter into a replacement lease and related replacement tax indemnity agreement and such other necessary documents ii attempt to secure a taxable entity as the successor lessee however if a taxable entity cannot be secured any other person is permitted to become the successor lessee if such person meets all requirements set forth for qualifying an entity as the successor lessee and iii ensure that the successor lessee is not related to lessee the successor lessee must agree to either use the equipment in its own operating business in the united_states or outside the united_states use the equipment by entering into one or more service contracts within the meaning of sec_7701 of the code to provide services to one or more other persons operating equipment related businesses inside or outside the united_states enter into one or more subleases with sublessees that are taxable entities for use of the equipment either outside or inside the united_states or enter into subleases with tax exempt entities for a term less than three years the term of any replacement lease will commence upon expiration of the basic lease_term and end on date a lease_term when combined with the basic lease_term totals e years or approximately of the equipment’s useful_life the terms and conditions of the successor lease will be identical in all material respects to those contained in the lease with some exceptions not relevant here the successor lease basic rent is set forth in schedule ii to the participation_agreement and for the first years exceeds the rent due for any year during the basic lease_term further under this replacement lease option the lessee may need to compensate the successor lessee with a lump sum payment or other inducement for entering into the replacement lease under this option the participation_agreement also permits the trustee to elect to reject the successor lessee and relieve the lessee of its obligations the lessee would be required to return the equipment to the trustee provided the trustee makes proper arrangements with the lender for payment of the loan certificates lender’s loan must be prepaid at the end of the basic lease_term if as a result of lender’s and taxpayer’s actions the interest rate on the loan is not reset for the period after the basic lease_term were this to happen lessee might be unable to secure a successor lessee since the payment to induce the successor lessee would not be less than the outstanding loan balance in that event the lessee is given the opportunity to exercise the purchase option loan agreement sec_2 a d participation_agreement sec_21 flush language tl-n-6686-00 walkaway option the lessee could return the equipment to the lessor upon expiration of the basic lease_term date and pay an amount equal to the termination value x sale price less of the sale price this amount would equal walkaway payment amount the lessee must return the equipment at its own expense and free and clear of any liens if the lessee does not elect the purchase option it will be deemed to have elected the walkaway option otherwise the lessee has the option of exercising any of the above three options at the end of the lease under section a of the participation_agreement the owner participant’s right to assign convey or otherwise transfer any of its rights title or interest in the equipment the trust agreement the tax indemnification agreement the trust estate and certain other documents is subject_to the prior written consent of the lessee and the lender to be given or withheld in the sole discretion of each such party and is subject_to certain enumerated conditions if the transferee of such rights title or interest in the trust estate meets certain financial and other requirements the prior written consent of the lessee and lender is not necessary under sec_15 of the lease agreement voluntary termination of the lease lessee on or after the 5th anniversary of the delivery date sale date has the right to propose a date of termination of the lease if the equipment has become obsolete or surplus to the lessee’s requirements the date of termination coincides with a basic rent payment_date beginning on date 4b lease payments in currency b assigned by trustee to lender are due semiannually on the same date and in the same amount as lender is obligated to make currency b swap agreement payments to lessee and on the same day trustee is obligated to make currency b loan agreement payments to lender no lease payment is due on date the end of the interim lease period over the life of the lease the lease payment amounts apply variously to rent in arrears or advance rent or a combination section of the lease agreement includes in events of default failure to make any payment s bankruptcy proceedings or any default event pursuant to a certain attendant lease if any such event occurs the lessor may declare the lease to be in default and proceed with various actions including demanding the return of the equipment by the lessee selling or otherwise disposing of the equipment or any see also lease section limiting the lessor’s right to assign its rights and responsibilities under the lease tl-n-6686-00 other right or remedy which may be available to the lessor see section of lease tax indemnification agreement on date 3d lessee and owner participant signed a tax indemnification agreement that assumed that for certain tax purposes the lease will be treated as a true lease and the owner participant will be treated as the owner and lessor of the equipment that owner participant will be entitled to a depreciation deduction with respect to the equipment under sec_168 of the code an amortization deduction and interest_expense_deduction and that owner participant will not be required to include in gross_income any amount other than basic rent and if applicable any gain realized on the purchase option_price in addition lessee warrants that it will not claim to be the owner of any part of the equipment on any u s federal state or local income_tax return and also that it will not claim depreciation_deductions or interest_expense nor will it treat the lease as a conditional_sales_agreement under sec_4 of the tax indemnification agreement if any depreciation interest and or amortization deduction of the owner participant is disallowed or must be recaptured and this results in a loss of tax benefits or a corresponding increase in the federal income taxes payable by owner participant lessee will pay to owner participant an amount equal to the sum of such federal state_and_local_income_taxes and any interest penalties or other additions lessee shall not have any liability to owner participant for indemnification for any_tax loss if the tax loss results from certain conditions listed in sec_5 including failure of the lease to constitute a true lease for federal_income_tax purposes loan agreement also on date 3d trustee and lender entered into a loan and security_agreement to provide for the issuance of loan amount in loan certificates maturing on date the loan proceeds are to be used by the trustee to fund part of the equipment’s cost lender agreed that it will look solely to the loan estate for all payments including principal interest and premium if any and any other_amounts due under the loan certificates a pledge agreement was entered into on the same date whereby trustee pledges a security_interest to lender of all right title and interest of trustee in the loan estate including the equipment the lease payments under the lease and rights under other documents or payments in specified circumstances under an assignment of rentals agreement as long as the lien of the loan agreement is in effect all rent and any other_payments payable to the trust estate will be paid directly to lender and lender is granted a first priority interest in such amounts thus both the documents and conversations with the field indicate that this financing is nonrecourse to the trustee and nonrecourse to the owner participant tl-n-6686-00 the interest rate for the loan certificates is set pincite since the basic lease_term ends on date and the loan agreement runs through date the applicable_interest_rate will be reset to the reset rate on the reset date date the reset rate will be determined by either a a fixed rate of interest determined by the lender in the lender’s own business judgment taking into account various factors or b the lowest fixed rate that allows banker to find one or more entities to purchase all or a portion of the loan certificates article iv section dollar_figure of the loan agreement sets forth certain loan events of default including failure to make any payment s bankruptcy proceedings or any event of default upon the occurrence of a loan event of default lender may declare the outstanding loan certificates to be due and payable along with any outstanding interest or other_amounts due take possession and use operate manage and control the loan estate sell and dispose_of the loan estate or proceed with any legal action beginning on date trustee must make loan payments semiannually in currency b to lender beginning on date 4b the loan payments are made on the same date and in the same amount as lessee is obligated to make currency b lease payments to trustee which lease payments are assigned by trustee to lender as security for making loan payments thus on date a loan payment interim loan payment is due from trustee to lender without any matching lease payment due from lessee to trustee so trustee must advance funds from the trust estate provided by owner participant to make this initial payment the first payment does not pay all of the interest due causing an increase in the loan’s principal_amount the second payment pays the remainder of the interest due to that payment_date reducing the principal to its original amount thereafter the annual payments combined pay interest only until date after date the two semiannual payments combined include both principal and interest this also results in a larger portion of interest being assessed up front with the majority of the principal reduction coming during the 2nd lease stream if the replacement lessee option is chosen interest rate and currency exchange_agreement swap agreement the lessee and the lender entered into swap agreements on date 3e the purpose of this agreement is to protect lessee from any currency exchange risk resulting from the obligation to pay rent in currency b in order to accommodate lessee the lender issued debt in the principal_amount of debt issue proceeds in currency a in the currency a capital market on date 3a a part of which was used to fund a part of this transaction there are two schedules of payments exhibits o and p of the field’s submission between lessee and lender during the life of the swap agreement which runs tl-n-6686-00 from sale date through date the semiannual schedule for payments from lender to lessee in currency b enables lessee to have currency b with which to pay rent and coincides in time and amount with recurring payment obligations under the loan agreement and beginning date 4b with the schedule of payments under the lease agreement the schedule for payments from lessee to lender in currency a is annual except a payment is required on date and pays lender for the provision of currency b under the other schedule the swap agreement will terminate on the date of termination of the lease whether that date is a voluntary termination_date under sec_15 of the lease that coincides with a rent payment_date on or after the 5th anniversary of sale date or whether that date is date schedule of payments under the lease loan and swap agreements after sale date on date as noted trustee must pay interim loan payment to lender under the loan agreement without having received any rent from lessee under the lease so the payment must be funded by the taxpayer and lender must pay lessee the same amount under the swap agreement resulting in a net transfer from owner participant to lessee on date also as noted trustee must pay final loan payment amount to lender without having received any rent from lessee under the lease so the payment must be funded by the taxpayer and lender must pay lessee the same amount under the swap agreement resulting in a net transfer from owner participant to lessee this is the same date as the purchase option would be exercised if selected or the replacement lease would begin if selected thus for the first and last payment dates trustee makes loan payments to lender which in turn makes swap payments to lessee for the same amounts without a reciprocating payment being made from lessee to trustee the structure of the recurring payments beginning date 4b under the lease and loan schedules and from lender to lessee under the swap schedule are all the initial swap payments described as step of the flow of funds for the purchase of equipment under which lessee pays lender in currency b and lender pays lessee in currency a do not show up in the schedule of swap payments at exhibits o and p of the field’s submission but are recounted elsewhere those two exhibits deal only with the recurring and final swap payments lessee’s schedule of payments to lender does not coincide with payment dates under the loan and lease agreements and the other swap schedule tl-n-6686-00 denominated in currency b these three schedules are all set up so that the currency b amounts being paid parties to the swap lease and loan schedules offset each other resulting in a zero cash_flow between the parties on each lease payment_date lender pays lessee under the swap agreement an amount of currency b equal to the rent due lessee on the same date pays trustee which has assigned the payment to lender under the loan certificates rent due in the same amount of currency b trustee on the same date pays lender under the loan agreement the same amount of currency b by virtue of the assigned rent the payments from lessee to lender in currency a under the other swap agreement schedule however are annual and do not coincide with a lease or loan payment_date except for date on termination of the swap agreement which coincides with termination of the lease agreement lessee will pay lender the notional amount of currency a loan balance and if the scheduled termination_date is a currency a payment_date the amount specified in the currency a payment_date schedule on such termination_date lender would pay lessee the notional amount of currency b per the notional amount of currency b schedule and if the scheduled termination_date is a currency b payment_date the amount specified in the currency b payment_date schedule if termination is on date lender’s swap payment to lessee corresponds to trustee’s payment of the date loan balance to lender plus the final loan payment amount trustee pays to lender under the loan agreement as described below immediately following the above payments lender will enter into an equipment financing contract with lessee for currency a loan balance with a final maturity of date approximately months after date and an interest rate of since a number of payments are scheduled for date including the payments under the three options open to lessee at the end of the basic lease_term the net effect of the first and last loan payments should be considered when considering the lessee’s payments under its options at the end of the basic lease_term if lessee selects the purchase_price option and pays owner participant the these payments presumably may be recorded by offsetting entries on lender’s books for the transfer to lessee under the swap agreement and the receipt of assigned rents from lessee that satisfies trustee’s payment obligation under the loan agreement the assignment of rentals agreement states that all assigned rent payable by lessee to assignor trust under the equipment lease shall be paid directly to assignee lender in immediately available funds consisting of lawful currency of currency b also in the trust agreement section dollar_figure states so long as the lien of any loan agreement shall be in effect all rent shall be payable directly to the lender tl-n-6686-00 purchase option_price owner participant receives back these two loan payments on date if lessee elects the replacement lessee option instead the first lease payment on the second lease rental stream is made by successor lessee to the trustee for final loan payment amount on date which is the same amount and thus will offset the final loan payment amount_paid by trustee to lender on that date therefore regardless of whether the purchase option or replacement lessee option is chosen owner participant is reimbursed for the full final loan payment amount to lender on date finally in the unlikely event that the walkaway option is exercised by lessee trustee would receive the walkaway payment amount and after repaying the date loan balance nets taxpayer’s walkaway option net amount this amount is sufficient to cover the trustee’s payment of the interim loan payment and the final loan payment as well as more than half the taxpayer’s contribution in constant dollars trustee would then have the equipment to sell and thus increase the amount of return on the taxpayer’s contribution additional information and analysis supplied by field the annual amounts paid out by lessee to lender are denominated in currency b for both the recurring and final payments schedule to swap agreement in analyzing the annual swap payments the currency a amount for each payment equates to the interest amount on the principal of currency a loan balance with an interest rate of which is the interest rate of the currency b swap payments the final payment on date is the sum of the currency a loan balance closely approximating the loan amount as expressed in currency b plus the final currency a interest amount lessee’s request for equity investors contained the caution that equity investors should only assume one base lease_term including the interim lease_term taxpayer’s transaction-related memorandum dated date 3b relating to the bid for the equity portion of the lease states that the term of the lease should be viewed as lasting until date with an early buyout option ebo expected to be exercised after the basic lease_term taxpayer’s annual credit review dated date provides that all equipment leases contain three options at the base lease termination_date and that it is expected that the lessee will buy the equipment on date a second annual credit review dated date also indicates that the lessee is expected to exercise the purchase option both annual credit reviews also show that owner participant is only at risk for their taxpayer’s contribution portion and is not at risk for the remaining portion the loan amount tl-n-6686-00 an analysis was submitted to show how the lessee would be affected by each of the three options at the end of lease if lessee exercises the purchase option it must pay the purchase option_price on date as noted above trustee pays lender the final loan payment amount and lender pays lessee the same amount under the swap agreement as there is no rent payment required on this date from lessee to owner participant the purchase option_price actually includes the final loan payment amount which effectively reduces the net amount_paid by the lessee to purchase option net price a memorandum of date 3f which accompanied the appraisal report states that the estimated equipment value on date will be of the sale price it also states that based on the purchase option_price and the expected fair_market_value of the equipment from an economic standpoint it is reasonable to conclude that the lessee is more likely to provide a replacement lessee than it is to exercise the purchase option at the expiration of the lease_term when the swap payment of final loan payment amount is netted against the purchase option_price lessee pays purchase option net price which is slightly less than the estimated equipment value on date in response to a treaty partner request a memorandum of date 11a was received providing information that was requested page states that lessee can choose to pay a sum set in the leasing agreement to the investor in order to reacquire ownership of the equipment in order to meet part of these undertakings to investors lessee has invested in zero coupon bonds the investments in zero coupon bonds are reported as an asset further information has been requested a cash_flow analysis submitted shows that with respect to the trustee’s purchase of the equipment the lessee received the taxpayer’s contribution from owner participant as well as the net loan proceeds from lender the currency b loan amount if the lessee were to invest the funds into zero coupon bonds it would be able to obtain an amount sufficient to cover the periodic_payments of rentals as well as the purchase option_price thus lessee does not have to make an outlay of other funds for the full term of the lease in fact an analysis submitted regarding the net present_value npv of the future swap payments and the purchase option_price amount at the end of the basic lease_term shows that the lessee would need to invest lessee’s hypothetical initial investment in present_value dollars on the day before the sale date which is less than the initial cash and swap payments in order to cover the future swap and purchase option_price payments since lessee initially received an amount in excess of the amount it needed to invest it would be able to invest the amount required and still enjoy a benefit of lessee’s hypothetical net benefit tl-n-6686-00 an analysis was also submitted determining the internal_rate_of_return irr on the cash_flow both before and after the tax benefits the irr shows the interest rate required in order to break even for the amount s invested based on the net present_value when the irr is less than the contract interest rate the owner participant will not receive future cash flows in net present_value amounts that exceed its investment if the lessee exercises the purchase option which results in one stream of lease rental payments the irr on the pre-tax cash_flow i sec_4 and thus the owner participant would incur a loss equal to taxpayer’s purchase option pre-tax loss in present_value dollars on its initial investment if the tax benefits are included with the cash_flow the owner participant would still have a loss of taxpayer’s purchase option irr loss in present_value dollars with an irr of if the lessee were to exercise the replacement lessee option and the lease continued through the replacement lease_term the owner participant would incur a pre-tax loss on its initial investment of taxpayer’s replacement option pre-tax loss in present_value dollars with an irr of the after tax cash_flow would show a gain of taxpayer’s replacement option after tax gain in present_value dollars with an irr of if the lessee were to exercise the walk away option the owner participant would also incur a pre-tax loss of taxpayer’s walk away option pre-tax loss in present_value dollars and an after tax cash_flow loss of taxpayer’s walk away option after tax loss in present_value dollars the irr would be and respectively for the pre-tax and after tax cash flows as stated above the irr is the break even point for the amount of investment using the net present_value of the future cash flows in other words the contract interest rate would have to be the same as the irr rate in order for the owner participant to neither gain nor lose on its investment if the contract interest rate were less than the irr then the owner participant would enjoy a benefit based on the amount invested if the contract interest rate exceeds the irr the owner participant would incur a loss on its investment in present_value terms accordingly regardless of which option is chosen by lessee under the analysis submitted in all three cases the owner participant would incur a pre-tax cash_flow loss on a present_value basis on an after tax basis the owner participant would incur a small loss on the purchase option and walk away option and a small gain on the replacement lessee option concerning the intent of the parties taxpayer prepared a memorandum dated date 4a in response to questions about the credit approval report for lessee pertaining to the purchase from the manufacturer of part of the equipment which tl-n-6686-00 became the subject of the transaction this memorandum makes certain general statements about leveraged_lease transactions and their impact for federal_income_tax purposes one paragraph states it is a critical element of tax-based leasing transactions that the purchase_price of the asset being leased be an amount no greater that the asset’s fair_market_value apart from pure collateral coverage concerns this fair_market_value purchase_price concept is an essential factor in the lessor receiving true lease treatment of the transaction for u s federal_income_tax purposes also it was stated that consistent with the methodology employed in all leveraged_lease transactions lessee has been granted the right to purchase the equipment at the end of the base lease_term for a fixed amount at least equal to the amount needed to retire the outstanding debt and provide owner participant with a full recovery_of its investment and its return on that investment to the date purchased for tax reasons we also grant lessee the option to return all of the equipment and pay an amount equal to termination value less the owner participant reported the transaction involving the equipment as a true lease for federal_income_tax purposes the lease payments received by trustee are reported as rental income by owner participant since trustee is the trustee of a grantor_trust for owner participant owner participant offsets this rental income by claiming a depreciation expense for the equipment over of the sum of the interim lease_term and the basic lease_term as well as certain amortization expenses related to this transaction since owner participant considers itself as making loan payments to lender it also deducts interest_expense related to the loan payments an analysis submitted of the first lease rental stream shows that the owner participant would experience negative taxable_income resulting in tax savings for the second lease rental stream the owner participant would begin to experience taxable_income resulting in a positive_income tax however this result would not materialize if lessee exercises its purchase option at the end of the basic lease_term law and analysis you have asked whether these transactions should be respected for federal_income_tax purposes in the analysis set forth below we have attempted to determine whether the transaction has any substance beyond the attempt to acquire tax benefits and to the extent there may be some substance independent of tax considerations what the proper tax character of the transaction is economic_substance in order to be respected a transaction must have economic_substance separate and distinct from the economic benefit achieved solely by tax reduction if a tl-n-6686-00 taxpayer seeks to claim tax benefits which were not intended by congress by means of transactions that serve no economic purpose other than tax savings the doctrine_of economic_substance is applicable 31_f3d_117 3d cir 861_f2d_494 7th cir aff’g 87_tc_1087 364_f2d_734 2d cir aff’g 44_tc_284 acm partnership v commissioner tcmemo_1997_115 aff’d in part and rev’d in part 157_f3d_231 3d cir whether a transaction has economic_substance is a factual determination 338_us_451 this determination turns on whether the transaction is rationally related to a useful nontax purpose that is plausible in light of the taxpayer’s conduct and useful in light of the taxpayer’s economic situation and intentions the utility of the stated purpose and the rationality of the means chosen to effectuate it must be evaluated in accordance with commercial practices in the relevant industry 89_tc_986 acm partnership supra a rational relationship between purpose and means ordinarily will not be found unless there was a reasonable expectation that the nontax benefits would be at least commensurate with the transaction costs yosha supra acm partnership supra in determining if a transaction has economic_substance both the objective economic_substance of the transaction and the subjective business motivation of the taxpayer must be determined acm partnership f 3d pincite 968_f2d_1229 d c cir 909_f2d_1360 9th cir the two inquiries are not separate prongs but are interrelated factors used to analyze whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes acm partnership f 3d pincite casebeer f 2d pincite consequently in considering whether a sale-leaseback case has economic_substance the tax_court in 91_tc_838 found the following factors to be particularly significant the presence or absence of arm’s-length price negotiations 87_tc_983 affd 860_f2d_1075 3d cir see also 73_tc_1163 affd 673_f2d_1062 9th cir the relationship between the sales_price and fair_market_value 87_tc_970 helba v commissioner supra pincite7 the structure of the financing helba v commissioner supra pincite1 the degree of adherence to contractual terms helba v commissioner supra pincite and the reasonableness of the income tl-n-6686-00 and residual_value projections 81_tc_184 accordingly an equipment sale-leaseback will be considered a sham if it was not motivated by any economic purpose outside of tax considerations and was without any real potential for profit see 752_f2d_89 4th cir one feature of a transaction that courts recognize may effectively eliminate any real economic significance of the transaction is offsetting legal obligations or circular cash flows for instance in 364_us_361 the taxpayer repeatedly borrowed against increases in the cash_value of a bond since the bond and the taxpayer’s borrowings constituted offsetting obligations the taxpayer could never derive any significant benefit from the bond the supreme court found the transaction to be a sham because it would produce no significant economic_effect and had been structured only to provide the taxpayer with interest deductions subsequently the court_of_appeals for the second circuit applied an economic_substance analysis in 364_f2d_734 2d cir affg 44_tc_284 in that case the taxpayer won the irish sweepstakes in an attempt to shelter her winnings from tax she borrowed from two banks and invested the loan proceeds in treasury notes the loans required her to pay interest pincite percent while some treasury notes yielded one-half percent and others yielded percent her financial advisers estimated that these transactions would produce a pretax loss of dollar_figure but a substantial after-tax gain the court disallowed the interest deductions because it found that the taxpayer’s purpose in entering into the loan transactions ’was not to derive economic gain or to improve here sic beneficial_interest but was solely an attempt to obtain an interest_deduction as an offset to her sweepstakes winnings id pincite the court stated further that the loan arrangements did not have purpose substance or utility apart from their anticipated tax consequences and that the transactions had no realistic expectation of economic profit id pincite goldstein is significant because unlike many purported tax_shelters the tax- motivated transactions in that case were not fictitious goldstein v commissioner supra pincite they were real and conducted at arm’s length the taxpayer’s indebtedness was enforceable with full recourse and her investments were exposed to market risk yet the strategy was not consistent with rational economic behavior in the absence of the expected tax benefits other courts have applied the teaching of goldstein in varied settings for example in 94_tc_738 the tax_court denied tl-n-6686-00 the taxpayer the tax benefits of a series of treasury bill sale-repurchase transactions because they lacked economic_substance in the transactions the taxpayer bought treasury bills that matured shortly after the end of the tax_year and funded the purchase by borrowing against the treasury bills the taxpayer accrued the majority of its interest_deduction on the borrowings in the first year while deferring the inclusion of its economically offsetting interest_income from the treasury bills until the second year the transactions lacked economic_substance because the economic consequence of holding the treasury bills was largely offset by the economic cost of the borrowings the taxpayer was denied the tax_benefit of the transactions because the real economic impact of the transactions was infinitesimally nominal and vastly insignificant when considered in comparison with the claimed deductions sheldon t c pincite even in cases in which a circular flow of funds was not the predominant feature courts have indicated that a minimal profit should not be conclusive in finding economic_substance or practical economic effects minimal or no profit has been held to be acceptable in highly risky circumstances where a chance for large profits also existed see 928_f2d_745 6th cir 915_f2d_832 2d cir conversely a minimal profit should be less acceptable when a ceiling on profits from a transaction is all but certain thus if tax considerations predominate the courts will find that an equipment_leasing transaction is a sham even if it holds out the promise of minimal profit see 912_f2d_736 4th cir prager v commissioner tcmemo_1993_452 the fact that the taxpayer is willing to accept minimal returns in a transaction with little additional profit potential is evidence that the transaction was tax motivated in 157_f3d_231 3d cir the taxpayer entered into a near-simultaneous purchase and sale of debt instruments taken together the purchase and sale had only nominal incidental effects on the taxpayer’s net economic position acm partnership f 3d pincite the taxpayer claimed that despite the minimal net economic_effect the transaction had economic_substance the third circuit_court of appeals held that transactions that do not appreciably affect a taxpayer’s beneficial_interest except to reduce tax are devoid of substance and are not respected for tax purposes acm partnership f 3d pincite the court denied the taxpayer the purported tax benefits of the transaction because the transaction lacked any significant economic consequences other than the creation of tax benefits in addition the court specifically affirmed the tax court’s adjustment of future income to net present_value to determine the profit potential of a transaction under the judicially created economic_substance_doctrine the court rejected arguments that there is no statutory basis for using present values and cited several cases sustaining the use of present_value computations to determine the true profit potential of a transaction tl-n-6686-00 in this case at the time the initial cash_flow took place the form of the transaction was that the owner participant essentially through the trustee borrowed funds from a foreign lender and together with its own funds invested an amount with the trustee in order to purchase the equipment the funds then flowed from the trustee to the seller which is related to the lessee of the equipment in exchange for the right title and interest in the equipment physical possession of the equipment was never taken by the trustee but instead remained with the lessee concerning that initial cash_flow the portion of the funds received by the trust from the lender ie the loan amount actually was transferred back to the lender from the lessee on the same business_day in connection with the swap agreement entered into between the lender and lessee these steps in the transaction give the appearance that the owner participant borrowed the money from the foreign lender and is responsible for the outstanding loan however the owner participant has no risk on any of the loan amount because it will not be personally liable to the lender for any amounts payable under the loan certificates or for any other_amounts payable or any liability under the loan and security_agreement this is because the lender agreed that it will look solely to the loan estate for all payments of principal premium if any and interest on the loan therefore the loan was nonrecourse to the owner participant accordingly the only amounts that could be considered at risk in this case to the owner participant is its taxpayer’s contribution to the trust of b of the cost of the equipment the fees paid_by the owner participant and the interim loan payment which will not be offset by any lease payment from the lessee until the end of the basic lease_term in substance therefore the burden of repaying lender to remove lender’s security_interest in the equipment falls on the lessee not on the trustee or the owner participant the owner according to the form of the transaction in our view the fact that the relationship between the trust the lender and the lessee resulted in a swap agreement concerning the amount of the loan is of lesser importance instead we think the primary inquiry in this case should concern whether the transaction has economic_substance to the owner participant as the party claiming the tax benefits of ownership in the equipment we note that the same flow of funds might have occurred if this transaction replaced lender’s existing security_agreement in the equipment although nothing in the facts indicates that the seller’s interest in the equipment was subject_to any pre-existing secured interest on the sale date tl-n-6686-00 concerning the economic_substance of the transaction to the owner participant we think it significant that during the basic lease_term the lease rental payments flowing from the lessee to the trust the loan payments flowing from the trust to the lender and the swap payments flowing from the lender to the lessee not only represent a circular flow of funds during the basic lease_term with the exception of the first and last loan payments but result in a net transfer of zero funds between them in other words since cash_flow essentially equals debt service the owner participant has been claiming tax benefits during this period without having a commensurate profit or positive cash_flow from the lease moreover although the owner participant would enjoy a profit in constant dollars based on the amounts it would receive at the back-end of the basic lease_term regardless of which of the three options the lessee exercises at that time acm partnership and the cases cited therein do provide support for adjusting such future income to net present_value this adjustment has been recognized in order to compute the profit potential of a transaction for purposes of determining whether the transaction has economic_substance apart from tax benefits accordingly upon using certain present_value computations to determine the true profit potential to the owner participant of its investment the analysis provided showed that the taxpayer would actually incur the taxpayer’s purchase option pre-tax loss on exercise of the purchase option the taxpayer’s replacement option pre-tax loss on exercise of the replacement lease option and taxpayer’s walk away option pre-tax loss on exercise of the walk away option respectively these losses however are minimized when factoring in the tax benefits of the transaction to the owner participant when considering tax benefits the owner participant would have a gain in present_value terms only if the replacement lease option is exercised this suggests that it does not seem likely that the owner participant would enter into this transaction without taking the time_value_of_money into account it also suggests that the agreements and documents were structured to give the appearance in form that this transaction was a sale-leaseback in order to allow the owner participant to claim ownership of the equipment and thereby utilize tax benefits associated with it therefore when taking the time_value_of_money into account the owner participant does not appear to have an expectation of profit independent of tax benefits this analysis supports finding that the transaction lacks economic_substance because the owner participant’s profit from rentals and the residuals increases during the replacement lease_term a realistic possibility exists that a court could view this transaction as in substance a valid e-year lease with a buy-out purchase option in year d here a court could find that the owner participant actually does have the real risk and reward of an owner since at the end of the replacement tl-n-6686-00 the field also argues that the only motivation for this transaction is the desire of the owner participant to purchase tax benefits from a foreign and thus tax- exempt entity at the time this transaction was initiated a party related to the lessee already owned the equipment which was being used by the lessee since both are tax-exempt entities backed by the government of c a sale-leaseback transaction was unnecessary unless the tax benefits associated with ownership of the equipment could be monetized through such a transaction with a taxable entity consequently this transaction could reasonably be viewed as a sale of tax benefits by an entity which cannot use them but nevertheless retains use of the equipment to a taxable entity which can by entering into this transaction the lessee receives a net present_value benefit equal to the difference between the amount it receives during the initial cash_flow and the amount it must repay in rental during the life of the lease the net amount is the lessee’s hypothetical net benefit and represents the lessee’s profit in exchange for its investment in the amount of the taxpayer’s contribution the owner participant receives a substantially greater amount of tax benefits by claiming depreciation and amortization each year over the life of the transaction accordingly there is support for arguing that tax motivation predominates the intent of the owner participant for entering into this transaction it could thus be reasonably characterized as a mere sale of tax benefits support also exists for the assertion that the transaction has no economic_substance with respect to the owner participant because it has little opportunity to realize on a net present_value basis any genuine profit on its investment independent of tax benefits in addition the facts and circumstances of the transaction indicate a reasonable possibility that it was motivated primarily by tax considerations on the other hand to the extent the transaction is determined to have economic_substance we believe the owner participant does not have the benefits_and_burdens_of_ownership to the equipment accordingly under the terms and conditions of the documents and in view of the collar on risk and return to the owner participant as discussed more fully below we agree with the alternative position that the transaction is a financing_arrangement lease it may hold equipment with a substantial residual_value and useful_life remaining instead of concluding that the transaction lacks economic_substance a court could conclude that this has the substance of a true long-term_lease with back-ended rental payments after that conclusion it would become necessary to determine the term of the lease for purposes of determining the proper recovery_period for depreciating the equipment see sec_168 i that issue is beyond the scope of the current inquiry tl-n-6686-00 sale-leaseback versus financing_arrangement whether a sale-leaseback is respected for federal_income_tax purposes is not determined by the labels of the partiesdollar_figure in 308_us_252 the supreme court stated that taxation is concerned with substance and realities and formal written documents are not rigidly binding u s pincite in lazarus the taxpayer conveyed property to a bank as trustee and then leased the property back for a term of ninety-nine years the court concluded that the transaction though structured in the form of a sale-leaseback was in substance a loan secured_by the property it held that the taxpayer was the party who bears the burden of exhaustion of capital_investment in the property and thus is entitled to deduct depreciation regardless of the fact that the taxpayer had by agreement designated another party as the legal owner lazarus stands for the proposition that in the sale-leaseback area the substance of the transaction rather than its form is controlling for federal tax purposes in 435_us_561 the supreme court set forth standards for determining when a sale-leaseback may not be ignored as a sham holding that so long as the lessor retains significant and genuine attributes of the traditional lessor status the form of the transaction adopted by the parties governs for tax purposes id pincite in frank lyon the frank lyon company’s company majority shareholder and board chairman also served on the board_of worthen bank bank the company invested dollar_figure of its own funds to acquire a new office building from the bank and lease it back to the bank for an initial term of years the company financed the remainder of the building with a full recourse loan of dollar_figure obtained from an unrelated insurance_company the rent for the first years equaled the principal and interest payments that would the incoming memorandum from the field asserts that the transaction should not be respected as a true lease because it does not meet the requirements of revproc_75_21 1975_1_cb_715 since modified and superseded by revproc_2001_28 i r b date both revenue procedures set forth the guidelines that the service will use for advance_ruling purposes in determining whether certain transactions purporting to be leases of property are in fact leases for federal_income_tax purposes however by its terms these guidelines do not define as a matter of law whether a transaction is or is not a lease for federal_income_tax purposes and are not intended to be used for audit purposes accordingly although the guidelines are illustrative of principles used to determine if a transaction is true lease this memorandum will instead focus on case law and service position as set forth in revenue rulings for its analysis tl-n-6686-00 amortize this loan the company also leased the land under the building from the bank for years the bank had the right to renew its lease of the building for eight additional 5-year intervals at a fixed rent making its total potential leasehold years long the bank had the option to purchase the building pincite years and at other points in the lease for the company’s investment with compound interest pincite percent plus repayment of the loan balance the bank also had the option to purchase the building at fair_market_value under certain conditions involving a transfer of the company’s interest under applicable federal and state law the bank was precluded from financing an office building of that magnitude for its own use however the state and federal regulators approved the sale_and_leaseback so long as the bank had an option to purchase the property after years at a fixed price where another party owned the building the government argued that the sale leaseback should be disregarded as a sham because the company was only acting as a conduit to forward rent payments to pay the mortgage and was doing so for a guaranteed return in rejecting the sham argument the court distinguished lazarus because it involved two rather than three parties the third party the lender was necessary to the transaction in frank lyon because of the restrictions on borrowing imposed on the bank the court found it significant that the bank could not legally own and finance its own building the court emphasized that the company had assumed recourse_liability in the debt and thus it had exposure to real and substantial risk moreover the court rejected the contention that the purchase options allowed the bank to accumulate equity in the property over time because the bank was free to walk away without further obligation without exercising any lease extension and alternatively the option prices represented fair estimates of market_value on applicable dates the court also noted that the company would be free to do with the building as it chose if the lease were not extended but would remain liable for the ground rent the court concluded pincite that where there is a genuine multi-party transaction with economic_substance which is compelled or encouraged by business or regulatory realities is imbued with tax-independent considerations and is not shaped solely by tax-avoidance features that have meaningless labels attached the government should honor the allocation of rights and duties effectuated by the parties expressed another way so long as the lessor retains significant and genuine attributes of the traditional lessor status the form of the transaction adopted by the parties governs for tax purposes what those attributes are in any particular case will necessarily depend upon its facts accordingly the decision in frank lyon rested strongly upon the risks incurred by the company including the recourse_debt the ground rent and the possibility the tl-n-6686-00 lease would not be extended significantly without any compensation to the company and the rewards of the use of the property if the bank did not extend the lease such risks gave the company the significant attributes of a lessor no similar risks were incurred in the present case here the loans are nonrecourse to the trustee owner participant while it is true that frank lyon suggests rental payments in a lease may match up to the amount of principal and interest necessary to amortize a loan that case involved the construction of a building that implicitly at least could be used by any lessee that the payments match up therefore is not significant unless it reinforces the view that the lessor’s risks and rewards indicate the lessor is not the owner of the property significantly therefore the below analysis will show that the risks and the potential gains from the transaction to the owner participant have been carefully collared to limit both potential loss and profit to the owner participant for example unlike the taxpayer in frank lyon the taxpayer here is indirectly compensated by the lessee if the lease is extended through the replacement lease option moreover in frank lyon the bank was precluded by federal and state regulations from financing and constructing the building itself no such restrictions are present in this case since a party related to lessee actually did purchase and possess the equipment prior to the effective date of the transaction heredollar_figure accordingly although the legal principles of frank lyon that is focusing on the substance of the transaction are appropriate to an analysis of this transaction that case is factually distinguishable from the present case despite the government’s inability to demonstrate on the facts in frank lyon that the company was simply financing the bank’s building purchase many courts have addressed whether a sale-leaseback was in substance a financing that is whether the purported owner lessor simply loaned money to the purported seller lessee a particularly instructive example is pacific gamble robinson and affiliated companies v commissioner 54_tcm_915 there petitioner pgr sold its yakima apple facility to third birkenhead properties inc for dollar_figure dollar_figure of which was financed with a nonrecourse note payable to minnesota mutual_life_insurance_company at the same time the facility was leased back to pgr for a 25-year primary term and six 5-year renewal terms during the primary lease_term the rental payments equaled the payments due from in response to a treaty partner request the lessor’s financial statements are quoted as indicating that its investments have mainly been financed through so- called cross-border_leasing the quoted material continues by noting that the lessor can choose to reacquire the property at sums set forth in the leases we also infer that it is probable that lessor could have arranged financing for its equipment without the involvement of the owner-participant and the cross-border lease through lender tl-n-6686-00 third birkenhead to minnesota mutual on the note third birkenhead had the right to require pgr to buy the facility at the end of the basic lease_term under a pre- determined price schedule for a stated purchase_price nearly equal to the then outstanding balance owed on the note this lease provision was amended to require pgr to offer to buy the facility at the end of the primary term for the greater of its then fair_market_value or the outstanding balance owed on the note it was unlikely that the fair_market_value of the facility would exceed the outstanding balance on the note new notes were later issued that provided that the lenders would look solely to the facility and to the sums due from pgr under the lease for repayment on the notes under the new notes pgr agreed to pay the installments as and when they became due the tax_court disregarded the form of the transaction as a sale-leaseback as inconsistent with its economic_substance it held that pgr was in substance the owner of the facility for federal tax purposes the court cited several factors to support its holding as a matter of economic reality pgr the lessee not the lessor was principally liable on the debt pgr not the lessor retained the primary benefits_and_burdens_of_ownership associated with the facility and the lessor had no reasonable opportunity for economic profit from the transaction absent tax benefits similarly in situations involving the characterization of sale-leaseback transactions the service consistently has held that the substance of a transaction is controlling for federal tax purposes for instance revrul_72_543 1972_2_cb_87 concluded that a transaction in the form of a sale-leaseback is in fact a financing where under the terms of the leaseback the taxpayer-lessee never actually parted with the benefits_and_burdens_of_ownership to the property for federal_income_tax purposes in that ruling the taxpayer a shipping company financed reconstruction of a vessel by selling title to the vessel to the subsidiary of a bank for the vessel's then fair_market_value the subsidiary borrowed the cost of the acquisition and reconstruction from a group of lenders under a charterparty an agreement whereby the subsidiary leases the vessel to the taxpayer for use in its transportation business at the same time the subsidiary assigned all of its rights title and interest to the monies due under the charterparty to the lenders under the agreement the subsidiary chartered the vessel to the taxpayer for a 21-year term at a rental rate sufficient to pay the total costs of acquiring and reconstructing the vessel plus interest over the 21-year period the 21-year term exceeded the vessel's useful_life the taxpayer was at risk for the vessel at all times during this term and had to maintain insurance the charter gave the taxpayer the right to buy the vessel on the 9th anniversary of delivery for a predetermined price equal to the unamortized principal_amount of the loan on that date tl-n-6686-00 revrul_72_543 concluded that the taxpayer held the benefits_and_burdens_of_ownership to the vessel since i it was obliged to repay the costs of acquisition and reconstruction plus interest in the form of rentals ii it had to pay the vessel’s operating and insurance costs iii it had an option to purchase the vessel for the unamortized principal_amount of the loan at a specific anniversary date and iv the parties intended for legal_title to pass to taxpayer although cast in the form of a sale-leaseback the ruling held that the transaction when viewed in its entirety was a financing_arrangement with ownership of the vessel in the taxpayer thus whether a transaction is a sale a lease or a financing_arrangement is a question of fact which must be ascertained from the intent of the parties as evidenced by the written agreements read in light of the attending facts and circumstances 24_tc_1124 aff’d 241_f2d_288 9th cir the judicial test for determining if a transaction is a sale as opposed to a lease or a financing_arrangement is whether the benefits_and_burdens_of_ownership have passed to the purported purchaser 89_tc_1229 for this purpose the refinements of title are not dispositive 281_us_376 in fact even if the vesting of title in someone other than taxpayer created a prima facie case that the taxpayer was not the owner of certain equipment for depreciation purposes the tax_court in 87_tc_178 n aff'd 833_f2d_303 3d cir acknowledged that the location of title did not mean that it was holding that taxpayer was not the owner instead the location of title meant only that the taxpayer had the burden of producing strong_proof that the other_benefits and burdens of ownership were held by the taxpayer t c pincite the court's opinion in coleman analyzed the benefits_and_burdens_of_ownership of the equipment and concluded that the taxpayers failed to demonstrate that it held the incidents_of_ownership to the equipment the tax_court analyzes the following factors to determine if the benefits_and_burdens_of_ownership pass in a transaction whether legal_title passed whether the parties treated the transaction as a sale whether the purchaser acquired an equity_interest in the property whether the sale contract obligated the seller to execute and deliver a deed and obligated the purchaser to make payments whether the purchaser is vested with the right of possession whether the purchaser pays property taxes after the transaction whether the purchaser bears the risk of economic loss or physical damage to the property and whether the purchaser receives the profit from the property's operation retention and sale 77_tc_1221 although the potential for gain and amount of risk have been deemed the pivotal factors the overall concentration should lie on the economic_substance of the transaction 556_f2d_1107 ct_cl tl-n-6686-00 the tax_court has also considered the following factors as being relevant to determining whether a sale has occurred that is whether to respect a sale- leaseback the existence of a useful_life of the property in excess of the leaseback term the existence of a purchase option at fair_market_value renewal rental at the end of the leaseback term set at fair market rent and the reasonable possibility that the purported owner of the property can recoup his investment in the property from the income producing potential and residual_value of the property 88_tc_702 citing 84_tc_412 87_tc_926 the tax_court in torres has found the taxpayer’s equity_interest as a percent of the purchase_price to be significant and it further noted that a sale- leaseback involving a net_lease has certain specific characteristics t c pincite b ecause net leases are common in commercial settings it is less relevant that petitioner was not responsible for the payment of property taxes or that petitioner bears less of a risk of loss or damage to the property because the lessee is required to maintain insurance on the property similarly a lessor is normally not vested with the right to possession during the term of the lease and therefore the relevant consideration in this regard is whether the useful_life of the property extends beyond the term of the lease so as to give the purchaser a meaningful possessory right to the property also in a leaseback_transaction it is normal for the lessee to receive profits from the operation of the property while the lessor's receipt of payments is less dependent upon the operation of the property since no one factor is dispositive of the issue of whether a sale has occurred the facts and circumstances determine the importance of each factor for example whether the buyer has acquired an equity_interest in the property may be considered substantive evidence of a sale see 544_f2d_1045 9th cir however a taxpayer who acquires no equity_interest in the property has no depreciable_interest in the property but instead will be viewed as having attempted to acquire mere tax benefits 79_tc_570 in this context equity consists of a positive differential between the fair_market_value of the property and the balance of any loans owed on the property equity may also be viewed as the amount of the purchaser's funds at risk in the property thus a true owner has potential for gain_or_loss from increase or decrease in the market_value of the property in contrast a mortgagee's economic return consisting of interest payments and return of principal is generally fixed at the time of the initial transaction irrespective of fluctuations in market_value of the property tl-n-6686-00 given these overlapping lists of factors we proceed first to examine the factors set out in grodt mckay that the tax_court analyzes to determine if the benefits_and_burdens_of_ownership pass in a transaction we then analyze the factors set out in torres that the tax_court analyzes to determine whether a sale has occurred a benefits_and_burdens_of_ownership grodt mckay whether legal_title passed the purchase agreement provides that seller sells assign transfers and sets over to the trustee all of seller’s right title and interest in the equipment under the lease if the lessee elects to exercise the purchase_price option all of the trustee’s as lessor right title and interest in the equipment shall be transferred to the lessee and the lessee shall prepare and the lessor execute a bill of sale evidencing such transfer even though title did pass from seller to trustee the facts also suggest the likelihood that the lessee will exercise this option to regain all right title and interest to the equipment at the end of the basic lease_term if lessee does so this feature indicates that title is only held temporarily by the trustee as security which makes the transaction look more like a secured financing than a sale-leaseback see revrul_72_543 above whether the parties treated the transaction as a sale of equipment we note that the documents and agreements were prepared in the form of a sale moreover as the only united_states taxpayer owner participant reported this transaction for federal_income_tax purposes as a sale and claimed united_states tax_ownership of the asset s it deducted depreciation over of the sum of the interim lease_term and the basic lease term12 and amortization expenses on its federal_income_tax return however the owner participant did treat the transaction on its books as a financing the other parties to the transaction agreed not to claim ownership for united_states tax purposes which would be inconsistent with treating the transaction as a sale this factor appears to favor sale-leaseback treatment whether the owner participant acquired an equity_interest in the equipment the documents are drafted to indicate that it made a b percent equity contribution to the purchase of the equipment if equity is defined as the difference between the equipment’s fair_market_value and the amount of the loan and assuming sale price represents fair_market_value arguably the owner participant has an equity_interest equal to b percent of the equipment equity however also is the amount of the taxpayer's investment or funds at risk in the property as opposed to the financier’s risk that funds loaned with a security_interest in the property will not be repaid therefore an owner's equity_interest in property is distinguished from a cf sec_168 i tl-n-6686-00 mortgagee’s security_interest in property by the potential for appreciation or depreciation in the value of the property the potential to profit from use of the property at the expiration of the lease_term and the nature of its risk of loss thus whether that b percent represents true equity or the interest of a secured lender is the primary inquiry in this case here the funds that the owner participant has at risk are more in the nature of principal on a secured financing than an equity_interest in the equipment since as a result of the nature of the three options held by the lessee at the end of the basic lease_term it appears that the owner participant has capped its right to potential appreciation in the equipment at the difference between the purchase option_price and the amount necessary to repay the lender if the value of the equipment at the end of the basic lease_term exceeds this differential lessee acting rationally in its economic_interest will exercise this option and re-acquire title to the equipment whether the sale contract obligated the seller to execute and deliver a deed and obligated the purchaser to make payments here the seller did transfer to trustee all of the seller’s right title and interest in the equipment also according to the documents the owner participant must make semi-annual payments to the lender however since the field’s analysis shows that the most economically realistic option for the lessee to exercise at the end of the basic lease_term is the purchase option which will return title to the equipment to the lessee it appears that the documents created a circular delivery of the deed that is it appears that owner participant only has a loan of the deed or bill of sale during the basic lease_term after which the title to the equipment returns to lessee such circular delivery or loan of the deed is more consistent with treating the owner- participant as holding a security_interest in equipment this view is supported by the flow of funds concerning the owner participant which is with the exception of the initial first and last payments able to offset the remaining loan payments with rental income it receives from the lessee in each instance the amount of the rental income equals the amount of the loan payment for both the first and last loan payments required to be made by the owner participant it will receive such amounts back at the end of the basic lease_term the last payment to be made by the owner participant is returned to it on the very day paid either in the form of the purchase option_price as the most likely option to be exercised or the initial lease payment under the successor lessee option if lessee exercises the purchase option the lessee is essentially loaning title of the equipment to the trustee for the owner participant for the basic lease_term and the owner participant is in substance only making one loan payment the initial payment which it will receive back at the end of the basic lease_term in tl-n-6686-00 substance the deed transfer may only be temporary since it is more than reasonable to contemplate the return of the equipment to the lessee whether the purchaser is vested with the right of possession the right of possession factor favors a financing since there is no indication that the parties ever manifested an intent for the trust or the owner participant to actually possess the equipment generally a sale-leaseback contemplates that the buyer- lessor wants possession of the property at the end of the lease_term in a financing however the mortgagee typically does not want use or possession of the property here at the time it acquired possession through the execution of the sale documents the owner participant through the trustee had no right to sell the equipment to anyone other than the lessee or even hold it out for lease to the highest bidder prior to its leaseback to the lessee in fact lessee already had possession of the equipment at the time the transaction was entered into all of trustee’s activities thus were circumscribed so as to keep the equipment under the possession and control of the lessee at all times the lessee also controls whether the trustee owner participant will possess the equipment at the end of the basic lease_term by unilaterally determining which option it will exercise arguably such limitations on possession are inconsistent with the benefits_and_burdens_of_ownership it is not within owner participant’s control to determine if it will ever obtain possession of the equipment in addition the lease prevents the trustee acting for the owner participant from taking possession of the equipment unless necessary to protect its rights as in the event of default these conditions are essentially the same as the conditions in which a secured creditor would take possession of the secured_property however while the documents appear to make possession by the taxpayer a possibility this possibility is unlikely since the lessee has the backing of the government of c which makes default very unlikely consequently when this transaction is taken as a whole owner participant has not shown any intent to possess the equipment whether the purchaser pays property taxes after the transaction we believe that this factor is insignificant in this case because the terms of the lease indicates that it is a net_lease under which the lessee is responsible for all the administrative and operating costs associated with the asset the lessee is responsible for all property taxes wherever they may be under the participation_agreement the lessee is responsible for all applicable customs duties and stamp taxes and all other taxes in respect of the equipment however this factor is neutral since this is common to net leases see torres supra pincite whether the purchaser bears the risk economic loss or physical damage first we note that the documents include stipulated loss values and early termination_payments that must be paid if the lessee exercises its option to end tl-n-6686-00 the basic lease_term at any particular point in time these values are computed to include the amount necessary to repay the lender provide a guaranteed return to the owner participant of its initial investment fees and initial loan payment and provide an agreed upon profit to be realized by the owner participant even if the lessee exercises its walk away option the owner participant will receive back the equipment and enough funds from the lessee that is the termination value less of the equipment’s cost to cover the loan repayment to the lender in such circumstance a floor is effectively imposed on the amount of risk to the owner participant for instance the fair_market_value of the equipment would have to decline to less than percent of its original cost that is the difference in amount between the purchase option_price amount and the walk away option amount before it would be economically rational for the lessee to exercise the walk away option and end its participation in the transaction if the equipment were to decline less than this amount it would make more economic sense for the lessee to purchase the equipment than to forego ownership of the equipment and make the termination_payment since the lessee is required to maintain the equipment to the highest possible standard and since the equipment will still be relatively young in its useful_life at the end of the basic lease_term a decline in its fair_market_value of this magnitude is remotedollar_figure accordingly the ceiling on the owner participant’s opportunity for appreciation and the floor on its risk of loss indicate that the interest of the owner participant is that of a mortgagee or secured lender not that of an equity owner concerning which party has the risk of physical loss on the equipment the lease requires lessee to maintain insurance on the equipment and to replace or repair similarly since the lessee must reimburse or compensate any successor lessee for the difference between the rentals required under the schedules provided in the participation_agreement and lease and the actual rentals such successor lessee is willing to pay the economic rationale to the lessee for exercising the replacement lease option is similarly limited that is to the extent the amount of rent a lessor is able to command for leasing property is directly related to the fair_market_value of that property a precipitous decline in value should lead to a corresponding decline in rent consequently if the equipment declines in value to the point referred to in the text the lessee might have to make a significant payment to induce a successor lessee into the transaction the decline in value of the equipment however would have little effect on the owner participant under the successor lease the owner participant would receive a stream of rental payments unaffected by the decline in value of the property further as none of the owner participant’s funds originally advanced and still outstanding will be returned when the successor lease begins the pre-established stream of lease payments bears more resemblance to the repayment obligation due a secured lender than the rent obligation due a lessor of devalued property tl-n-6686-00 the asset in the event of damage or destruction these undertakings insulate the lessor from an obligation that might be implied in the event of physical loss of the property to lease lessee replacement_property as noted above regarding the risk of loss of value of the equipment it appears the back-end purchase option_price amount the termination_payment amount and the rental stream for any replacement lease apparently were determined by reference to the amount necessary to repay the loan and guarantee that the owner participant would receive a certain rate of return on the transaction furthermore during the basic lease_term the possible lease termination_payments were computed by taking the outstanding loan balance at each particular date and adding to it the amount of required return on the owner participant’s equity_investment fee and loan payment s these provisions essentially insulate the owner participant from any risk of physical loss of the property further these conditions essentially shift the risks to the lessee the lessee’s risks of loss are those of an owner mortgagor while the owner participant’s fixed return and entitlement to payment without regard to damage to the collateral are consistent with the risks of a mortgagee whether the purchaser receives the profit from the property’s operation courts have consistently found that the potential for profit or loss on the sale or re-lease of the property is a crucial benefit or burden of owning property 87_tc_1471 at all times after the transaction is initiated the lessee operates the equipment and receives the profit if any therefrom this is consistent with a lessee’s right to operate property under a valid lease in this case however as previously discussed the amount the lessee must pay under the purchase option the walk away option or the replacement lease option when compared to increased or decreased values of equipment results in either a ceiling on the owner participant’s potential for profit or a floor under its potential for loss this factor indicates that the transaction has the character of a financial arrangement b whether a sale has occurred torres’ factors a sale-leaseback will be respected if it meets the four factors set forth above from 88_tc_702 citing 84_tc_412 and 87_tc_926 the existence fo a useful_life of property in excess of the leaseback term according to the appraisal the equipment has a useful_life of approximately t years which exceeds the aggregate of the basic lease_term and interim lease_term of d years even if the term of any replacement lease is aggregated with the lease to lessee the combined lease_term is e years which is substantially less than the equipment’s useful_life in accordance with the lease the lessee will tl-n-6686-00 cause each item of equipment to be serviced repaired maintained overhauled and tested during the term of the lease which should allow the equipment to reach or exceed the estimated_useful_life however since the lessee is expected to exercise the purchase option at the end of the basic lease_term the additional useful_life may not benefit the owner participant because control of whether to exercise this option rests with lessee and because this option is the most likely to be exercised by lessee we are less inclined to find this factor supports treatment as sale-leaseback the existence of a purchase option at fair_market_value here the appraisal provides that the fair_market_value at the end of the basic lease_term is estimated to be of the cost of the equipment under the lease the purchase option_price is set pincite of the cost of the equipment this would seem to indicate that the purchase option_price exceeds fair_market_value however when analyzing the lessee’s options at the conclusion of the basic lease_term and the lease loan and swap agreements the trustee acting for the owner participant is required to pay lender the final loan payment amount which lender swaps to lessee this amount reverts back to the owner participant from the lessee as part of the total purchase option_price or first lease payment under the successor lease option and thus reduces the net amount of the purchase option_price to the purchase option net price as noted the purchase option net price is slightly less than the estimated equipment value on date resulting in a slightly discounted purchasedollar_figure however this amount also may have been computed with regard to repaying the outstanding amount of the loan which would call into question the methodology used in the appraisal nevertheless because the appreciation potential of the equipment is capped by this amount this factor arguably favors treatment as a financing_arrangement renewal rental at the end of the leaseback term set at fair market rent in this case the requirement that the lessee make an inducement payment to any successor lessee should that party hesitate to enter into the replacement lease indicates that the rental rates for a replacement lease were not set at the then fair_market_value generally a true fair_market_value rental renewal rate for property would reflect negotiations between the lessor and any subsequent lessee so that if rental rates drop the lessee would receive the advantage of a lower rate the lessor would have the attendant risk of a decline in such rates here however the lessee’s obligation to compensate the successor lessee for the differential between the rate the successor lessee may want to pay and the required rental rates set forth in the attachments to the participation_agreement and lease the lessee’s purchase option net price would be somewhat lower if further adjusted for interim loan payment to lender swapped to lessee tl-n-6686-00 indicates that such negotiations between trustee and prospective successor lessees are unnecessary instead the rental schedules in the documents appear to have been determined more by reference to the need to repay the amount_loaned by lender taxpayer’s contribution and interim loan payment and to guarantee the taxpayer’s return on investment moreover assuming rental rates increase under the documents the trustee has the right to reject the successor lessee chosen by lessee and recover the equipment this feature would seem to indicate that the trustee has some appreciation potential in that it can find its own lessee to rent the equipment at a higher rental rate in our view however this feature is illusory for instance if equipment appreciates in value the lessee could simply exercise the purchase option recover title to the equipment and either use it or re-lease it at the higher rental rate reflected by the equipment’s then fair_market_value this factor actually indicates that the risks of a decline or the rewards of an increase in the then fair market rental value of the equipment have shifted to the lessee this shift is inconsistent with the risks and rewards to a lessor associated with the requirement that any renewal or re-lease of property be set at fair_market_value therefore this factor supports treatment of the transaction as a financing_arrangement the reasonable possibility that the purported owner of the property can recoup its investment in the property based on the income-generating potential and residual_value of the property under the structure of the transaction the owner participant actually receives no net_income stream during the basic lease_term with the exception of a final payment made pursuant to exercise of the purchase option since all rental payments made by the lessee equal all payments made by the trust for principal and interest with the exception of the first and last loan payments for which there is no offsetting rental payments made by the lessee consequently since the rental stream essentially equals the debt service there is no income-generating potential to the owner participant during the basic lease_term accordingly the owner participant can only look to either the lump sum payment received upon exercise of the purchase option or the walk away option or to payments under an extension of the lease under the replacement lease option for the recoupment of and a return on its investment in the event the purchase option is exercised the owner participant would only recover its investment out of the amount of purchase option_price payment using constant dollars the owner participant would recoup its investment plus an economic profit of taxpayer’s purchase option profit in the event the replacement lease option is exercised it is only during the term of the replacement lease that the owner participant would see a positive cash_flow with the majority of the cash_flow coming after the principal and interest payments are completed at the end of the first two years of that lease this positive cash_flow tl-n-6686-00 which the field places at replacement lease cash_flow plus replacement lease equipment residual the anticipated residual_value of in the equipment at the end of the replacement lease_term would constitute owner participant’s replacement lease total return on taxpayer’s contribution superficially this factor favors the treatment of the transaction as a sale-leaseback since it is clear that the owner participant will receive in constant dollars either double taxpayer’s contribution at the end of d years or better than triple taxpayer’s contribution at the end of e years however as the above analysis indicates the terms of the transaction have shifted the risks and rewards of ownership essentially to the lessee from the trustee and owner participant only if the transaction continues through the end of the replacement lease_term and the equipment then returns to the trust will the owner participant have an uncollared risk of loss and opportunity for appreciation this may never occur because of the provisions permitting the lessee to unilaterally determine the ownership and use of the equipment based on economic and other considerations at the end of the basic lease_term therefore although the owner participant will recoup its investment the specified rate of return and collared risk and reward indicate that it is in the position of a mortgagee not a bona_fide owner based on the overall evaluation of the factors discussed above it appears that many benefits_and_burdens_of_ownership have not been transferred to the owner participant in addition the owner participant does not become the owner of the equipment for united_states tax purposes just because the lessee agrees that it will not claim such ownership we therefore believe it is reasonable to conclude that the substance of the transaction was that the lender loaned a of the cost of the equipment to lessee and the owner participant loaned the remaining b of the cost of the asset sale price in addition the taxpayer paid fees totaling owner- participant’s fees approximately of the cost of the asset and an initial loan payment interim loan payment which will not be offset by any lease payment from the lessee until the end of the basic lease_term consequently the transaction involved lender and taxpayer each making secured loans to lessee and therefore the owner participant should not be entitled to depreciation_deductions for the equipment and other tax benefits commensurate with property ownership to properly reflect taxpayer’s income the rental income received from the lessee should be eliminated from taxpayer’s income and the interest_expense_deduction for loan payments to the foreign lender should be denied the amortization fees originally claimed by the owner participant should be allowed because they are similar to loan fees being amortized over the life of the loan case development hazards and other considerations in our view there are several aspects of this case which must be further developed tl-n-6686-00 although it is possible to hypothesize that the lessee purchased stripped bonds in order to meet any of the three options provided for at the end of the lease the term defeasance is used as if it were a fact in a true defeasance situation the lessee is either required by the documents or informal agreement by the parties to deposit into an escrow account an amount in absolute terms or net present_value terms economic defeasance or it gives legal notice at the initiation of the lease or shortly thereafter of its intent to exercise its purchase option at the end of the lease_term and re-acquire the property legal defeasance we did not find either in the facts provided moreover in our view the field risks a significant litigation hazard unless it can demonstrate that the replacement lease option is purely illusory for instance if the replacement lease option was inserted into the agreement as a result of negotiations between the parties and was intended to protect both parties it will lend substance to the transaction for the owner trustee and owner participant the replacement lease option offers the protection a long term fixed rate of return based on a lease_term of e years for the equipment in the event the lessee does not exercise its purchase option for the lessee the replacement lease option offers protection against being forced to either buy the equipment or walk away with a large expenditure and no equipment neither of these protections would be necessary if the parties intended to structure the transaction as a mere sale of tax benefits the existence of a replacement lease option thus undercuts the argument that the transaction lacks economic_substance tl-n-6686-00 we note that the bidding instructions specify that the bids should be based on one lease_term moreover we note that this transaction is dissimilar to the lease-in_lease-out_transaction described in revrul_99_14 1999_1_cb_835 in that revenue_ruling the taxpayer retained the power to require the lessee to continue with the lease of the property for an additional period of time by virtue of a put renewal option in the agreements in this case however the facts as presently developed indicate that the lessee not the owner participant has the sole power to determine which option will be exercised at the end of the basic lease_term thus this feature of the transaction makes it important to develop facts which will demonstrate that the replacement lease is not a viable option for the lessee and therefore the transaction has little probability of continuing beyond the basic lease_term consequently such facts will indicate if the return of the equipment to the lessee at that time is a foregone conclusion lastly we recommend that you carefully scrutinize the pre-tax return and determine if it is insubstantial when compared to the post-tax returns this analysis should be made using both constant dollars and relevant present_value assumptions we note that the field’s analysis shows that in constant dollars the owner participant will have doubled its money at the end of the basic lease_term and made triple the taxpayer’s contribution if the replacement lease option is exercised if upon further development the facts do not indicate that the transactions lack economic_substance or constitutes a financing_arrangement we recommend you contact cc ita to develop whether taxpayer’s depreciation_deductions are based on a lease_term that includes the period of the replacement lease in that case the tax- exempt use property rules could apply to limit the availability of the deductions sec_168 and sec_1 i -2 tl-n-6686-00 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions associate chief_counsel passthroughs special industries by dianna k miosi branch chief branch office of the associate chief_counsel passthroughs special industries
